Case 1:19-cv-00475-MJT-KFG Document 117 Filed 02/17/21 Page 1 of 2 PageID #: 1082




                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION


  JIMMIE MARK PARROTT, JR.                          §

  VS.                                               §      CIVIL ACTION NO. 1:19-CV-475

  UTMB CORRECTIONAL MANAGED                         §
  HEALTH, ET AL.

   MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
         THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Jimmie Mark Parrott, Jr., a prisoner confined at the Stiles Unit of the Texas

  Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

  rights action pursuant to 42 U.S.C. § 1983 against the University of Texas Medical Branch Correctional

  Managed Health Care (UTMB-CMHC), Joni White, Vivian Davis, Yvette Hall, Tamina Brazil, Emma

  Davis, Edward Delone, and Kevin Smith.

         The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

  Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

  court. The magistrate judge recommends dismissing the claims against UTMB pursuant to 28 U.S.C.

  § 1915(e) as frivolous and for failure to state a claim upon which relief may be granted.

         The Court has received and considered the Report and Recommendation of United States

  Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Plaintiff filed

  objections to the Report and Recommendation.
Case 1:19-cv-00475-MJT-KFG Document 117 Filed 02/17/21 Page 2 of 2 PageID #: 1083



          The Court has conducted a de novo review of the objections in relation to the pleadings and

  the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and the

  relevant case law, the Court concludes that plaintiff’s objections lack merit. Plaintiff incorrectly asserts

  that UTMB-CMHC is a corporation, not a government entity. The University of Texas Medical

  Branch Correctional Managed Health Care is an agency of the state of Texas and is, therefore, immune

  from suit in federal court. Lewis v. University of Texas Medical Branch at Galveston, 665 F.3d 625,

  630 (5th Cir. 2011); Back v. Texas Dep’t of Criminal Justice, No. W-14-CA-301, 2014 WL

  12695292, at *1 (W.D. Tex. Aug. 29, 2014).

                                                   ORDER

          Accordingly, plaintiff’s objections (document no.41) are OVERRULED. The findings of fact

  and the conclusions of law of the magistrate judge are correct, and the report and recommendation of

  the magistrate judge (document no. 37) are ADOPTED. The University of Texas Medical Branch

  Correctional Managed Health Care is DISMISSED from this action.


                                      SIGNED this 17th day of February, 2021.




                                                                       ____________________________
                                                                       Michael J. Truncale
                                                                       United States District Judge




                                                       2
